USCA11 Case: 21-12391      Date Filed: 04/12/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12391
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROBERT KENNETH DECKER,
a.k.a. DigitalPossi2014,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:16-cr-20769-DMM-1
                   ____________________
USCA11 Case: 21-12391        Date Filed: 04/12/2022     Page: 2 of 5




2                      Opinion of the Court                21-12391


Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
      In late 2015, federal agents began investigating an online
narcotics seller who went by the name of “DigitalPossi2014.” After
successfully purchasing opioids from the seller on four occasions,
the investigators confirmed his true identity: Robert Decker.
Decker pleaded guilty to one count of conspiracy to distribute
controlled substances and one count of conspiracy to commit
money laundering. He received a sentence of 140 months.
        Decker filed multiple motions challenging his sentence. In
early 2020 he filed a motion for a sentence reduction under 18
U.S.C. § 3582, arguing that his medical conditions and family
situation justified compassionate release. The district court denied
his motion, holding that Decker had not established the
“extraordinary and compelling reasons” required for such relief
and that he had failed to exhaust administrative remedies. About a
year later, Decker unsuccessfully made a second attempt to reduce
his sentence under both § 3582(c)(2) and § 3582(c)(1)(A). The
district court explained that most of Decker’s arguments were not
related to his motion and that § 3582(c)(2) did not apply. It further
concluded that Decker had still not shown an extraordinary or
compelling reason for a sentence reduction, and that the
sentencing factors of 18 U.S.C. § 3553 did not favor his release.
Decker appealed.
USCA11 Case: 21-12391         Date Filed: 04/12/2022      Page: 3 of 5




21-12391                Opinion of the Court                          3

      We review a district court’s denial of compassionate release
under § 3582 for abuse of discretion. United States v. Harris, 989
F.3d 908, 911 (11th Cir. 2021).
       The district court did not abuse its discretion in denying
Decker’s motion. To begin, it correctly noted that Decker made
several arguments that were “not cognizable under 18 U.S.C.
§ 3582.” Decker’s complaints about his criminal history score
calculation, his disciplinary treatment in prison, the amount of
drugs attributed to him for sentencing purposes, and the pending
legal actions in which he is involved have no connection to the
limited relief afforded by the statute. Decker does not dispute on
appeal the district court’s conclusion that his “complaints about
drug amount attribution and criminal history scoring[] should have
been raised on direct appeal” rather than in a § 3582 motion.
       The district court next concluded that Decker did not qualify
for relief under § 3582(c)(2). That provision allows a court to
reduce the sentence of a defendant “who has been sentenced to a
term of imprisonment based on a sentencing range that has
subsequently been lowered by the Sentencing Commission.” 28
U.S.C. § 3582(c)(2). Decker argued that Section 401 of the First
Step Act entitled him to a shorter sentence. But as the district court
observed, Decker “did not receive a serious drug or violent felony
enhancement or a minimum mandatory sentence”—so Section 401
could not have affected his sentence. See First Step Act of 2018,
Pub. L. No. 115-391, § 401(a), 132 Stat. 5194, 5220. Furthermore,
Section 401 of the First Step Act is not retroactive; it applies only to
USCA11 Case: 21-12391         Date Filed: 04/12/2022    Page: 4 of 5




4                      Opinion of the Court                 21-12391

offenses committed before the Act’s enactment “if a sentence for
the offense has not been imposed as of such date of enactment.”
Id. § 401(c). The court imposed Decker’s sentence over a year
before the First Step Act was enacted, so Section 401 would not
apply to him in any case.
       Finally, the district court did not abuse its discretion in
denying Decker’s motion for compassionate release under
§ 3582(c)(1)(A). In deciding whether to grant such release, a district
court must determine whether a movant has presented
“extraordinary and compelling reasons” for release and consider
whether the policy statement outlined in § 1B1.13 of the federal
sentencing guidelines and “all applicable § 3553(a) factors” support
release. United States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021)
(quotation omitted). A court may consider these conditions in any
order, and any one of them may justify a denial of compassionate
release. See United States v. Tinker, 14 F.4th 1234, 1240 (11th Cir.
2021).
       Here, the district court explained that the § 3553(a)
sentencing factors did not support a reduction of Decker’s
sentence. In considering such factors, a district court need only
provide “enough information to satisfy the reviewing court of the
fact that it has considered the parties’ arguments and has a reasoned
basis for making its decision.” United States v. Kuhlman, 711 F.3d
1321, 1326 (11th Cir. 2013). Here, the court explained that “the
nature and seriousness of Mr. Decker’s crimes,” coupled with “his
lengthy criminal and mental health history,” meant that the § 3553
USCA11 Case: 21-12391            Date Filed: 04/12/2022         Page: 5 of 5




21-12391                  Opinion of the Court                               5

factors weighed against granting his motion. We find that
analysis—one highlighting specific factors adverse to Decker—to
be sufficient.
       Decker does not argue that the district court lacked a
“reasoned basis” for its decision that the § 3553 factors weigh
against granting his motion. Instead, he contends that the court
erred in considering these factors “on the grounds that Mr.
Decker’s PSR was incorrect and to the fact that he presently has a
[28 U.S.C. §] 2255 [motion to vacate] pending before the court.”1
That is incorrect. Regardless of Decker’s objection to his
presentence report and any other pending motions, the court was
not only permitted but required to consider all relevant § 3553
factors in making its decision. See Cook, 998 F.3d at 1184.
     The district court did not abuse its discretion in denying
Decker’s motion. We therefore AFFIRM.




1 Decker also argues that he has successfully shown an extraordinary or
compelling basis for compassionate release. He explains that his wife is losing
her parental rights, and that under the sentencing guidelines policy statement,
the “death or incapacitation of the caregiver of the defendant’s minor child”
qualifies as an extraordinary and compelling reason to reduce his sentence.
U.S.S.G. § 1B1.13 cmt. 1(C)(i). But this argument does not save Decker’s case.
A successful showing of an extraordinary and compelling circumstance makes
no difference when, as here, the district court has independently rested its
decision on a finding that the § 3553 factors do not favor granting the motion.
See Tinker, 14 F.4th at 1240.